         Case 3:17-cv-00030-DB Document 94 Filed 03/20/19 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS                                      L L L)
                                EL PASO DIVISION
                                                                                 213MiR 19 PH          t
                                                                                                           1



ALYSSA BALLY and COURTNEY                      §
MAHARAJ, on behalf of themselves               §                                 .   T-   Jiucr        F


and all others similarly situated,             §
     Plaintiffs,                               §
                                               §
v.                                             §                 EP-17-CV-30-DB
                                               §
 DREAMS CABARET, LLC                           §
 et al.,                                       §
        Defendants.                            §

                                     FINAL JUDGMENT

               On this day, the Court issued an order granting Plaintiffs Alyssa Bally and

Courtney Maharaj' s, on behalf of themselves and all others similarly situated, "Motion for

Attorney's Fees and Costs and for Entry of Final Judgment."    The Court now enters this Final

Judgment in accordance with Federal Rule of Civil Procedure 58.

               Accordingly, IT IS HEREBY ORDERED that the above-captioned case is

DISMISSED WITH PREJUDICE.

               SIGNED this 19th day of March 2019.




                                                   T4&
                                             SENIOR NITED
                                                           BLE DAVID BRIONES
                                                          STATES DISTRICT JUDGE
